Appeal by defendant from an order óf the County Court, Orange County, dated December 7, 1960, denying, without a hearing, his coram yiobis application to vacate a judgment of said court, rendered June 28, 1954, convicting him, on his plea of- guilty of burglary .in the third degree, and sentencing him to serve a term of three to six years. The basis of defendant’s application is that there were unnecessary delays in bringing him before a Magistrate and in finding an indictment against him after his arrest, and that he was advised by his assigned counsel that if he entered a plea of guilty he would receive a suspended sentence. Order affirmed; No opinion. .Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur.